Title: To Thomas Jefferson from Thomas Munroe, 13 May 1808
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Sir,
                     Washington 13 May 1808
                  
                  Out of the $30,000 Drawn on your warrants of 2d & 5th Instant, on acct of the Deficit in previous Appropriations, provided for by the Act of last session of Congress I have paid the following claims vizt
                  
                     
                        
                           
                           
                           
                           
                           Brought up—
                           $ 14033.
                           11
                        
                        
                           Thomas Rayner
                           242.
                           87
                           
                           George St Claire
                           6.
                           60
                        
                        
                           Ninian Magruder
                           154.
                           
                           
                           James Martin
                           318.
                           22
                        
                        
                           Sam Wetherill & Son
                           102.
                           01
                           
                           Robert Brown
                           216.
                           57
                        
                        
                           John Freeman
                           12.
                           
                           
                           Alexander McCormick
                           19.
                           61
                        
                        
                           Henry Foxall
                           723.
                           39
                           
                           William Knowles
                           115.
                           50
                        
                        
                           James M Robertson
                           1159.
                           74
                           
                           Shaw & Birth
                           1,825.
                           12
                        
                        
                           Whelan & Connolly
                           1192.
                           89
                           
                           R & W Clarke
                           337.
                           78
                        
                        
                           Griffith Comless
                           328.
                           24
                           
                           Hugh Densley
                           74.
                           92
                        
                        
                           rolls Carpenters, Prests. Ho
                           770.
                           97
                           
                           Sam Maffitt & Co
                           46.
                           03
                        
                        
                           Thomas Machem
                           1988.
                           60
                           
                           Merin & Moore
                           290.
                           15
                        
                        
                           Cooke & Brent
                           390.
                           
                           
                           Thackara & Foxton
                           }
                           
                              10,824.
                           
                           
                              13
                           
                        
                        
                           Carpenters & labourers—Capl
                           1,303.
                           80
                           
                           plaisterers
                        
                        
                           George Blagdin in part
                           5000. 
                           
                           
                           
                           28,107.
                           74
                        
                        
                           Jno. McIntire
                           130.
                           
                           
                           Balance in hand.
                           
                                1,892.
                           
                           
                              26
                           
                        
                        
                           Henry Ingle
                           206.
                           78
                           
                           
                           $30,000.
                           
                        
                        
                           Jno. Davis of Abel
                           
                                  327.
                           
                           
                              82
                           
                           
                           
                           
                           
                        
                        
                           
                           Ds. 14,033.
                           11
                           
                           
                           
                           
                        
                     
                  
                  
                  And the following Accounts due out of the same fund are presented for Payment
                  
                     
                        
                           Charles Pleasants for Glass & hardware
                           $5,991.
                           53
                        
                        
                           George Blagdin, Stone Cutters work-balance
                           10,165.
                           40
                        
                        
                           Jno. Lenthall—balance of Salary due him to the 25. April 1808 at $1400 ⅌ Annum
                           2,449.
                           58
                        
                        
                           William Foxton
                           284.
                           39
                        
                        
                           John Richards
                           185.
                           90
                        
                        
                           Timothy Caldwell
                           91.
                           16
                        
                        
                           Walter Hellen
                           6.
                           90
                        
                        
                           Ben H Latrobe Salary from 1 Jany to 25 Apl. 1808 at $2,000 ⅌ An. & $15.49 due before 1 Jan
                           
                              abt  655.
                           
                           ___
                        
                        
                           
                           $19,829.
                           86
                        
                     
                  
                  
                  Debts due prior to 25. Apl. 1808 said to be outstanding
                  
                     
                        
                           Hy. Ingle
                           
                           said to be about
                           $50
                           
                           
                           
                        
                        
                           L. Celephon
                           }
                           painting & glazing not finished
                           
                           
                           
                           
                        
                        
                           R & W Clarke
                           measured or returned—about
                           $500
                           
                           
                           
                        
                        
                           Cooke & Brent
                           
                           not returned, said to be
                           
                              $600
                           
                           say
                           
                              1,000.
                           
                           ___
                        
                        
                           
                           
                           
                           
                           
                           Dr 20,829.
                           86
                        
                     
                  
                  
                  Statement of the Acct. of the Appropriation to cover the deficit
                  
                     
                        
                           Amt. of Appropriation
                           $51,500
                           
                        
                        
                           Drawn by Thomas Claxton, for the furniture fund.
                           
                              5,403.
                           
                           
                              76
                           
                        
                        
                           Balance for Other Debts
                           
                              $46,096.
                           
                           
                              24
                           
                        
                     
                  
                  
                     
                        
                           Amount of claims paid
                           $28,107.
                           74
                           See other side
                           
                        
                        
                           Amt. of Do. presented for payt.
                           19,829.
                           86
                           Do
                           
                        
                        
                           Amt. outstanding supposed by Mr Latrobe & Mr Lenthall to be about
                           
                              1,000.
                           
                           
                           Do
                           
                        
                        
                           
                           
                           
                           $48,937.
                           60
                        
                        
                           The above balance brot down
                           
                           
                              46,096.
                           
                           
                              24
                           
                        
                        
                           
                           Deficiency
                           
                           $2,841.
                           36
                        
                        
                           Amt. heretofore expended on the public Offices, and stated, in Mr. Latrobes estimate & the law to be included in and covered by the Appropriation of $51,500
                           }
                           
                           
                              3,218
                           
                           
                              65
                           
                        
                        
                           
                           $6,060.
                           01
                        
                     
                  
                  
                  
                  
                  
                  
                  
                  It gives me real concern, Sir, to state that even admitting that the Amt of outstanding debts does not exceed $1000 as estimated above there will be a deficit of nearly $6000, including the $3,218.65 for the Offices.—
                  I have conversed with Mr. Latrobe on this unpleasant subject, and he says the deficit was occasioned in part by the following circumstances
                  1t. His estimate of debts, on which the appropriation was intended to be predicated, was, as appears by the printed copy $51,949.22, and only $51,500 was appropriated, short $449.22
                  2d. In his estimate, the debts of furniture fund is stated
                  
                     
                        
                           
                           at
                           $4,216.
                           34,
                           and Claxton has
                           
                           
                        
                        
                           
                           Drawn to pay Accts. presented
                           
                              5,403.
                           
                           
                              76
                           
                           excess
                           1,187.
                           42
                        
                     
                  
                  
                  
                     
                        
                           3d. His estimate was only to the 1. Jany 1808 instead of 25. Apl., as directed by the President, being the day the Appropriation was made, between which periods there accrued, and is included in the foregoing Statement
                           
                              2380
                           
                           ___
                        
                        
                           $4,016.
                           64
                        
                     
                  
                  
                  
                        I have recommended to Mr. Claxton to keep the excess drawn by him (altho’ the real debts due from the furniture fund he says will absorb it) until your pleasure can be known, whether he shall pay it away, or refund it—there is no other reason why he should refund it, to be applied to the debts of the buildings, but that in strict impartiality the claimants should fare alike, which will not be the case if the furniture debts be fully paid—but Sir, may I be pardoned for asking whether under the words of the appropriation, being “To make good the deficit of 1807” we might not charge all claims arising in 1808 to the Appropriations made to carry on the work in 1808, instead of charging the Amount that accrued between 1. Jany & 25. April to the deficit Acct., as you have directed.—
                  I have the honor to inclose for your signature a warrant for the Balance of the $51,500 to be paid (unless you should otherwise direct) to the claimants as they may apply, after it comes into my hands—. I also inclose a warrant for $10,000—in part of the Appropriations for the Current year, there being several sums due for lime, bricks &c purchased by Mr Latrobe for which Certified bills are now in my hands, waiting till I receive funds to discharge them—. With respect to the part of the $51,500 mentioned to be appropriated to cover the sum due from the public Offices, You, Sir, can best tell whether the provisions here made will prevent your sanctioning that expenditure and letting it be adjusted at the Treasury with my other Accounts; for the appropriation out of which it was paid or borrowed was $50,000 “to be applied under the direction of the President of US, in proceeding with the public buildings at the City of Washington, and in making such necessary improvements & repairs thereon as he shall deem expedient.” If such sanction cannot be given will it not be necessary to take the Amount out of the $51,500, and pay away the balance only?
                  I have the honor to be with the highest respect Sir, Yr mo Ob Servt
                  
                     Thomas Munroe
                     
                  
               